—Determination of the respondent, dated September 30, 1991, which excluded the petitioner from participation in the Medicaid program for five years and directed her to make restitution in the sum of $105,648.00 unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Edward Greenfield, J.], entered June 22, 1992), is dismissed, without costs.
Enrollees in the Medicaid program are subject to retroactive audits for a period of six years and must keep legible records which will support the necessity for ordering the services and medications of patients (18 NYCRR 504.8, 517.3 [b] [2]; 515.2 [b] [6]). The petitioner did not have legible records in an on-site inspection of her office and claimed that she could not provide the relevant medical records for an audit period subsequent to the on-site inspection which led to the denial of her application for re-enrollment in the program following an appeal. Thus, the determination was supported by substantial evidence (see, Matter of Koh v Perales, 173 AD2d 477). Concur —Sullivan, J. P., Carro, Kupferman and Rubin, JJ.